Case 3:20-cv-01131-JPG Document 88 Filed 08/31/21 Page 1 of 1 Page ID #17403




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARY SPARKS,

Plaintiff,

v.                                                     Case No. 20-cv-1131 JPG

ETHICON, INC., et al.,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: August 31, 2021                  MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
